John F. Stroud, Justice, dissenting. Local 1249 of the United Automobile Workers went on strike and set up a picket line at petitioner’s plant on September 9, 1977. It is undisputed that the strike was called as the result of an inability of the union and the employer to agree on the terms of a new collective bargaining agreement following the termination of the prior agreement a few days earlier. Therefore, a labor dispute within the meaning of Ark. Stat. Ann. § 81-1105 (f) (Repl. 1976) arose on September 9, 1977, between the union and the employer. The sole question presented on this appeal is whether or not the labor dispute still continued on November 9, 1977, when the matter was heard by a Special Examiner for the Arkansas Employment Security Division. Without requoting the entire section of the statute set forth in the majority opinion, the portion of the statute applicable to the facts in this case states, “. . . no individual may ... be paid benefits for the duration of any period of unemployment if he . . . has left his employment by reason of a labor dispute ... as long as such labor dispute continues . . .” (Emphasis added.) By use of the word such, the legislature made perfectly clear that so long as the labor dispute that caused the strike continues, the strikers are not entitled to unemployment benefits. In other words, if the same labor dispute existed on November 9, 1977, as existed on September 9, 1977, the individuals seeking unemployment compensation are precluded by the statute from receiving them. Any suggestion that the termination of a strike is the termination of a labor dispute was answered by this court in Guinn v. Arkla Chemical Corp., 253 Ark. 1029, 490 S.W. 2d 442 (1973). As pointed out in the majority opinion, the denial of unemployment benefits was sustained after the strike ended and the plant closed, because even if the plant reopened, there was no agreement between the employer and the union. I disagree with the decision of the Special Examiner that the labor dispute ended on October 16, 1977, when the union ended its strike and sent a mailgram to petitioner accepting the company’s last contract offer and also advising that all strikers applied unconditionally for reinstatement. There was clearly no contract offer for the union to accept when it sent the mailgram. The testimony of witnesses representing the employer and the union is overwhelming that the employer had advised the union in the presence of the Federal Mediation Conciliation Service that its offer would be withdrawn on October 5, 1977, if not accepted by that date. No citation of authority is necessary for the basic premise of contract law that an offer cannot be accepted after it has terminated or been withdrawn. The evidence is clear that the employer withdrew the offer before the union accepted it. This is further evidenced by the letter the employer wrote the representative of the union on October 20, 1977. The letter acknowledged receipt of the mailgram, but pointed out that there was no offer on the table to be accepted and suggested a further meeting on October 25, 1977. That meeting was held and further negotiations took place in an effort to resolve the labor dispute, but no agreement was reached due to other developments unrelated to this appeal. Mr. Jim Bunch, assistant personnel manager of petitioner, testified on Novermber 9, 1977, that the terms of the collective bargaining agreement had not been resolved and that the labor dispute continued. He also acknowledged that negotiations had continued after the union’s mailgram of October 16, 1977. Mr. Albert Hayes, president of the local union, also testified on the same day that the labor dispute that began on September 9, 1977, was still continuing and had not been settled. In his written decision, the Special Examiner also stated that the termination of the labor dispute was confirmed by the fact that the company had begun to rehire strikers. The labor dispute giving rise to the strike was not a dispute between the company and some or all of its employees. The labor dispute was between the company and the union and concerned the terms of a new collective bargaining agreement. Likewise, the strike was not a wildcat strike, but was a strike called by the union due to its dispute with the employer. The labor dispute was admittedly unresolved at the date of the hearing before the Special Examiner, and the fact that the company had been able to reinstate some of the strikers is totally immaterial. I would reverse the Court of Appeals because I find no substantial evidence to support the decision of the Special Examiner.